UNITED STATES DISTRICT COURT                                                            7/6/2021
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                 x
                                                   :
UNITED STATES OF AMERICA
                                                   :     PRELIMINARY ORDER OF
               - v. -                                    FORFEITURE/
                                                   :     MONEY JUDGMENT
WILLIE KING,
                                                   :     21 Cr. 437 (AT)
         Defendant.
                                                   :
----------------------------------                 x

               WHEREAS, on or about June 8, 2021, WILLIE KING, (the “Defendant”), was

charged in an Information 21 Cr. 437 (AT) (the “Information”), with narcotics distribution, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and Title 18

United States Code, Section 2 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting or derived from, any proceeds obtained directly,

or indirectly as a result of the offense charged in Count One of the Information and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in Count One of the Information;

               WHEREAS, on or about July 1, 2021, the Defendant pled guilty to Count One of

the Information pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, to the United States, pursuant to Title 21, United States Code, Section 853, a sum of

money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;
              WHEREAS, the Government asserts that $7,610 in United States currency

represents property constituting, or derived from proceeds traceable to the commission of the

offense charged in Count One of the Information that the Defendant personally obtained;

              WHEREAS, the Government seeks a money judgment in the amount of $7,610 in

United States currency, pursuant to Title 21, United States Code, Section 853, representing the

amount of proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained; and

              WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

              1.        As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $7,610 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

defendant.

              2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, WILLIE KING, and

shall be deemed part of the sentence of the Defendant, and shall be included in the judgment of

conviction therewith.

              3.        All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and


                                                 2
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.


SO ORDERED:

                                                              7/6/2021
           _____________________
HONORABLE ANALISA TORRES                                    DATE
UNITED STATES DISTRICT JUDGE




                                                3
